--------------------------------------------------------------------------------




THE ALKALINE WATER COMPANY INC.
(the "Company")

2020 EQUITY INCENTIVE PLAN

1. Purpose

1.1 Purpose. The purpose of this 2020 Equity Incentive Plan (this "Plan") is to:
(a) enable the Company and any Affiliate to attract and retain the types of
Employees, Consultants, Directors and such other Persons as the Committee may
select who will contribute to the Company's long range success; (b) provide
incentives that align the interests of Employees, Consultants, Directors and
such other Persons as the Committee may select with those of the Shareholders;
and (c) promote the success of the Company's business.

2. Eligibility

2.1 Eligible Award Recipients. The Persons eligible to receive Awards are,
subject to any Applicable Laws, (a) the Employees, Consultants and Directors of
the Company and its Affiliates, (b) such other individuals designated by the
Committee who are reasonably expected to become Employees, Consultants and
Directors after the receipt of Awards and (c) such other Persons as the
Committee may select.

2.2 While the Common Stock is listed on the TSXV, a Participant must be a
Director, Employee or Consultant (as defined by the policies of the TSXV) of the
Company or a subsidiary of the Company at the time of grant of the Awards,
except as otherwise provided by the policies of the TSXV and, for Awards granted
to Employees, Consultants or Management Company Employees (as defined by the
policies of the TSXV), the Company will ensure that the Participant is a bona
fide Employee, Consultant or Management Company Employee, as the case may be.

2.3 While the Common Stock is listed on the TSXV, except in relation to
Consultant Companies (as defined by the policies of the TSXV), the Awards may be
granted only to an individual or to a company that is wholly owned by individual
eligible for a grant of an Award.

3. Definitions

3.1 For the purposes of this Plan, the following terms shall have the following
meanings, unless the context indicates otherwise:

"Affiliate" means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by, or is under common control
with, the Company.

"Applicable Laws" means the requirements related to, or implicated by, the
administration of this Plan under applicable state corporate laws, United States
federal and state securities laws, the Code, the rules or policies of any stock
exchange or quotation system on which the Common Stock is then listed or quoted,
and the applicable laws of any foreign country or jurisdiction where Awards are
granted.

--------------------------------------------------------------------------------

- 2 -

"Award" means any right granted to a Participant under this Plan, which may
include the grant of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Awards, Performance Compensation Awards or Other
Equity-Based Awards.

"Award Agreement" means a written agreement, contract, certificate or other
document evidencing the terms and conditions of an individual Award granted
under this Plan, which may, in the discretion of the Company, be transmitted
electronically to any Participant. Each Award Agreement shall be subject to the
terms and conditions of this Plan.

"Beneficial Owner" has the meaning ascribed thereto in Rule 13d-3 and Rule 13d-5
under the Exchange Act, except that, in calculating the beneficial ownership of
any particular "person" (as that term is used in Section 13(d)(3) of the
Exchange Act), such "person" shall be deemed to have beneficial ownership of all
securities that such "person" has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.

"Board" means the board of directors of the Company, as constituted at an
applicable time.

"Cause" means:

(a) with respect to any Employee or Consultant:

(i) if the Employee or Consultant is a party to an employment or service
agreement with the Company or any Affiliate and such agreement provides for a
definition of "cause" or other similar term, the definition contained therein,
or

(ii) if no such agreement exists, or if such agreement does not define "cause"
or other similar term: (A) the commission of, or plea of guilty or no contest
to, a felony or a crime involving moral turpitude or the commission of any other
act involving willful malfeasance or material fiduciary breach with respect to
the Company or an Affiliate, (B) conduct that results in, or is reasonably
likely to result in, harm to the reputation or business of the Company or any
Affiliate, (C) gross negligence or willful misconduct with respect to the
Company or an Affiliate, or (D) material violation of any applicable securities
laws;

(b) with respect to any Director, a determination by a majority of the
disinterested Board members that the Director has engaged in any of the
following:

(i) malfeasance in office with respect to the Company or an Affiliate,

(ii) gross misconduct or neglect with respect to the Company or an Affiliate,

(iii) any false or fraudulent misrepresentation that has induced the Company or
any Shareholder to elect or appoint the Director,

(iv) wilful conversion of funds of the Company or an Affiliate, or

--------------------------------------------------------------------------------

- 3 -

(v) repeated failure to participate in Board meetings on a regular basis,
despite having received proper notice of the meetings in advance.

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

"Change in Control" means:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than in a transaction contemplated by subsection (e)), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries, taken as a whole, to any Person that is not
an Affiliate;

(b) the Incumbent Directors ceasing for any reason to constitute at least a
majority of the Board;

(c) the date which is 10 business days prior to the consummation of a complete
liquidation or dissolution of the Company;

(d) the acquisition by any Person of Beneficial Ownership of 50% or more (on a
fully diluted basis) of either (i) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock (the
"Outstanding Common Stock"); or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Voting Securities"); provided, however,
that for purposes of this Plan, the following acquisitions shall not constitute
a Change in Control: (A) any acquisition by the Company or any Affiliate, (B)
any acquisition by any employee benefit plan sponsored or maintained by the
Company or any Affiliate, (C) any acquisition which complies with clauses (i),
(ii) and (iii) of subsection (e) of this definition, or (D) in respect of an
Award held by a particular Participant, any acquisition by the Participant or
any group of Persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or

(e) the consummation of a reorganization, merger, consolidation, statutory share
exchange, business combination or similar form of corporate transaction
involving the Company that requires the approval of the Shareholders, whether
for such transaction or the issuance of securities in connection with such
transaction (in any case, a "Business Combination"), unless immediately
following such Business Combination: (i) more than 50% of the total voting power
of (A) the entity resulting from such Business Combination (the "Surviving
Company"), or (B) if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the members of the board of directors (or the analogous
governing body) of the Surviving Company (the "Parent Company"), is represented
by the Outstanding Voting Securities that were outstanding immediately prior to
such Business Combination (or, if applicable, is represented by shares into
which the Outstanding Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Voting
Securities among the holders thereof immediately prior to the Business
Combination; (ii) no Person (other than any employee benefit plan sponsored or
maintained by the Surviving Company or the Parent Company) is or becomes the
Beneficial Owner, directly or indirectly, of 50% or more of the total voting
power of the outstanding voting securities eligible to elect members of the
board of directors of the Parent Company (or the analogous governing body) (or,
if there is no Parent Company, the Surviving Company); and (iii) at least a
majority of the members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) following the consummation of the Business Combination were Board
members at the time of the Board's approval of the execution of the initial
agreement providing for such Business Combination.

--------------------------------------------------------------------------------

- 4 -

"Code" means the Internal Revenue Code, as it may be amended from time to time,
and any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

"Committee" means the Board or a committee of the Board appointed by the Board
to administer this Plan in accordance with Section 4.3 and Section 4.4.

"Common Stock" means the common stock, $0.001 par value per share, of the
Company or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

"Company" means The Alkaline Water Company Inc., a Nevada corporation, and any
successor thereto.

"Consultant" means any individual who performs bona fide services to the Company
or an Affiliate, other than as an Employee or Director.

"Continuous Service" means that a Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. A Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which such Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director, or a change in the entity for which such Participant renders such
service, provided that there is no interruption or termination of such
Participant's Continuous Service; and provided further that if any Award is
subject to Section 409A of the Code, this sentence shall only be given effect to
the extent consistent with Section 409A of the Code. For example, a change in
status from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal or family leave of
absence.

--------------------------------------------------------------------------------

- 5 -

"Covered Employee" has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by the Internal Revenue Service.

"Deferred Stock Units (DSUs) "  has the meaning set forth in Section 8.2(b)(ii).

"Director" means a member of the Board or of the board of directors of any
Affiliate.

"Disability" means, unless the applicable Award Agreement says otherwise, that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment; provided,
however, that for the purposes of determining the term of an Incentive Stock
Option pursuant to Section 7.1(i), "Disability" shall have the meaning ascribed
to it under Section 22(e)(3) of the Code. The determination of whether a
Participant has a Disability shall be determined under procedures established by
the Committee. Except in situations where the Committee is determining whether a
Participant has a Disability for purposes of the term of an Incentive Stock
Option pursuant to Section 7.1(i) hereof within the meaning of Section 22(e)(3)
of the Code, the Committee may rely on any determination that a Participant is
disabled for purposes of benefits under any long-term disability plan maintained
by the Company or any Affiliate in which a Participant participates.

"Disqualifying Disposition" has the meaning set forth in Section 15.11.

"Effective Date" shall mean the date as of which this Plan is adopted by the
Board.

"Employee" means any individual, including any Officer or Director, employed by
the Company or an Affiliate; provided, that, for the purposes of determining
eligibility to receive Incentive Stock Options, "Employee" shall mean an
employee of the Company or an Affiliate within the meaning of Section 424 of the
Code. Mere service as a Director or payment of a director's fee to a Participant
by the Company or an Affiliate shall not be sufficient to constitute
"employment" by the Company or such Affiliate.

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.

"Fair Market Value" means, as of any date: (a) if the Shares are listed or
quoted on any established stock exchange or public market, including the New
York Stock Exchange, the Nasdaq Stock Market, the OTCQB, the OTCQX, the TSX
Venture Exchange or the Canadian Securities Exchange, the closing price per
Share (or if no sales were reported the closing price on the date immediately
preceding such date) as quoted on such exchange or public market on the day of
determination, as reported in such source as the Committee deems reliable,
multiplied by the number of Shares underlying the applicable Award; or (b) if
the Shares are not listed or quoted on any established stock exchange or public
market, such value as is determined in good faith by the Committee in its sole
discretion, which determination shall be conclusive and binding on all Persons.

"Free Standing Rights" has the meaning set forth in Section 8.1(a).

"Good Reason" means, unless the applicable Award Agreement states otherwise:

--------------------------------------------------------------------------------

- 6 -

(a) if an Employee or Consultant is a party to an employment or service
agreement with the Company or an Affiliate and such agreement provides for a
definition of "good reason" or other similar term, the definition contained
therein; or

(b) if no such agreement exists or if such agreement does not define "good
reason", the occurrence of one or more of the following without the
Participant's express written consent, if such circumstances are not remedied by
the Company within 30 days of its receipt of a written notice from the
Participant describing the applicable circumstances (which notice must be
provided by the Participant within 90 days of the Participant's knowledge of the
applicable circumstances): (i) any material, adverse change in the Participant's
duties, responsibilities, authority, title, status or reporting structure, (ii)
a material reduction in the Participant's base salary or bonus opportunity, or
(iii) a geographical relocation of the Participant's principal office location
by more than 50 miles.

"Grant Date" means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award that specifies the key
terms and conditions of the Award or, if a later date of grant for the Award is
set forth in such resolution, then such date as is set forth in such resolution.

"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

"Incumbent Directors" means individuals who, on the Effective Date, constitute
the Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such individual is named as a nominee for Director without
objection to such nomination) shall be deemed to be an Incumbent Director. No
individual initially elected or nominated as a Director as a result of an actual
or threatened election contest with respect to the Incumbent Directors or as a
result of any other actual or threatened solicitation of proxies by or on behalf
of any Person other than the Incumbent Directors shall be an Incumbent Director.

"Negative Discretion" means the discretion authorized by this Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Compensation
Award in accordance with Section 8.3(d)(iv); provided that the exercise of such
discretion would not cause such Performance Compensation Award to fail to
qualify as "performance-based compensation" under Section 162(m) of the Code.

"Non-Employee Director" means a Director who is a "non-employee director" within
the meaning of Rule 16b-3.

"Non-Option Award" means any Award other than an Option.

"Non-Qualified Stock Option" means an Option that by its terms does not qualify
as, or is not intended to qualify as, an Incentive Stock Option.

--------------------------------------------------------------------------------

- 7 -

"Officer" means a Person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

"Option" means an Incentive Stock Option or a Non-Qualified Stock Option granted
pursuant to this Plan.

"Option Exercise Price" means the price at which a Share may be purchased upon
the exercise of an Option.

"Optionholder" means a Person to whom an Option is granted pursuant to this Plan
or, if applicable, such other Person who holds an outstanding Option.

"Other Equity-Based Award" means an Award that is not an Option, Stock
Appreciation Right, Restricted Award or Performance Compensation Award that is
granted under Section 8.4 and is payable by delivery of Common Stock and/or
which is measured by reference to the value of Common Stock.

"Outside Director" means a Director who is an "outside director" within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.

"Participant" means an eligible Person to whom an Award is granted pursuant to
this Plan or, if applicable, such other Person who holds an outstanding Award.

"Performance Compensation Award" means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 8.3.

"Performance Criteria" means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award. The Performance
Criteria that will be used to establish the Performance Goal(s) shall be based
on the attainment of specific levels of performance of the Company (or an
Affiliate, division, business unit or operational unit thereof), and shall be
limited to:

(a) net earnings or net income (before or after taxes);

(b) basic or diluted earnings per Share (before or after taxes);

(c) net revenue or net revenue growth;

(d) gross revenue;

(e) gross profit or gross profit growth;

(f) net operating profit (before or after taxes);

(g) return on assets, capital, invested capital, equity, or sales;

--------------------------------------------------------------------------------

- 8 -

(h) cash flow (including operating cash flow, free cash flow and cash flow
return on capital);

(i) earnings before or after taxes, interest, depreciation and/or amortization;

(j) gross or operating margins;

(k) improvements in capital structure;

(l) budget and expense management;

(m) productivity ratios;

(n) economic value added or other value added measurements;

(o) Share price (including growth measures and total Shareholder return);

(p) expense targets;

(q) margins;

(r) operating efficiency;

(s) working capital targets;

(t) enterprise value;

(u) safety record; and

(v) completion of acquisitions or business expansion.

Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole, or any division, business unit or operational unit of the Company
and/or an Affiliate, or any combination thereof, as the Committee may deem
appropriate. The Committee may make comparisons to the performance of a group of
comparable companies, or data set out in a published or special index that the
Committee, in its sole discretion, deems appropriate, or the Committee may make
comparisons of matters related to Share price as compared to various stock
market indices. The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of Performance Goals pursuant to
the Performance Criteria. To the extent required under Section 162 (m) of the
Code, the Committee shall, within the first 90 days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period. In the event
that applicable tax and/or securities laws change to permit the Committee
discretion to alter the governing Performance Criteria without obtaining
Shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining Shareholder approval.

--------------------------------------------------------------------------------

- 9 -

"Performance Formula" means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.

"Performance Goals" means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as "performance-based compensation" under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of a Participant in connection with any of
the following:

(a) asset write-downs;

(b) litigation or claim judgments or settlements;

(c) the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results;

(d) any reorganization and restructuring programs;

(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management's discussion and analysis of financial condition and results of
operations as filed with applicable securities regulators;

(f) acquisitions or divestitures;

(g) any other specific unusual or nonrecurring events, or objectively
determinable category thereof;

(h) foreign exchange gains and losses; or

(i) a change in the Company's fiscal year.

"Performance Period" means such one or more periods of time (in any case being
not less than one fiscal quarter in duration) as the Committee may determine,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant's right to, and the payment of, a
Performance Compensation Award.

--------------------------------------------------------------------------------

- 10 -

"Permitted Transferee" means:

(a) a member of an Optionholder's immediate family (child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships), any Person
sharing the Optionholder's household (other than a tenant or employee), a trust
in which any of the foregoing Persons have more than 50% of the beneficial
interest, a foundation in which any of the foregoing Persons (or the
Optionholder) control the management of assets, or any other entity in which any
of the foregoing Persons (or the Optionholder) own more than 50% of the voting
interests;

(b) any Person designated by the Committee in connection with a program
established and approved by the Committee pursuant to which Participants may
receive a cash payment or other consideration in consideration for the transfer
of a Non-Qualified Stock Option; and

(c) such other transferees as may be permitted by the Committee in its sole
discretion.

"Person" is to be construed broadly and includes an individual, corporation,
trust, partnership, governmental authority, or any administrator or executor of
any of the foregoing.

"Plan" means this 2020 Equity Incentive Plan, as amended and/or amended and
restated from time to time.

"Related Rights" has the meaning set forth in Section 8.1(a).

"Restricted Award" means any Award granted pursuant to Section 8.2(a).

"Restricted Period" has the meaning set forth in Section 8.2(a).

"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

"Securities Act" means the United States Securities Act of 1933, as amended.

"Share" means a share of Common Stock.

"Shareholder" means a holder of Shares.

"Stock Appreciation Right" means the right, pursuant to an Award granted under
Section 8.1, to receive, upon exercise, an amount payable in cash or Shares
equal to the number of Shares subject to the Stock Appreciation Right that is
being exercised multiplied by the excess of: (a) the Fair Market Value of one
Share on the date the Award is exercised, over (b) the exercise price specified
in the Stock Appreciation Right Award Agreement.

"Stock for Stock Exchange" has the meaning set forth in Section 7.1(c).

--------------------------------------------------------------------------------

- 11 -

"Ten Percent Shareholder" means a Person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) shares possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

"TSXV" means the TSX Venture Exchange.

4. Administration

4.1 Authority of Committee. This Plan shall be administered initially by the
Committee. Subject to the terms of this Plan, the Committee's charter and
Applicable Laws, and in addition to other express powers and authorization
conferred by this Plan, the Committee shall have the authority:

(a) to construe and interpret this Plan and apply its provisions;

(b) to promulgate, amend, and rescind rules and regulations relating to the
administration of this Plan;

(c) to authorize any Person to execute, on behalf of the Company, any instrument
required to carry out the purposes of this Plan;

(d) to delegate its authority to one or more Officers with respect to Awards
that do not involve Covered Employees or "insiders" within the meaning of
Section 16 of the Exchange Act;

(e) to determine when Awards are to be granted and the applicable Grant Date;

(f) from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;

(g) to determine the number of Shares to be made subject to each Award;

(h) to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;

(i) to prescribe the terms and conditions of each Award, including the exercise
price, medium of payment and vesting provisions, and to specify the provisions
of the Award Agreement with respect thereto;

(j) to designate an Award (including a cash bonus) as a Performance Compensation
Award and to select the Performance Criteria that will be used to establish the
Performance Goals;

(k) to amend the terms of any outstanding Awards, including for the purpose of
modifying the time or manner of vesting, or the term of any outstanding Award;
provided, however, that if any such amendment impairs a Participant's rights or
increases a Participant's obligations under an Award, or creates or increases a
Participant's federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant's consent;

--------------------------------------------------------------------------------

- 12 -

(l) to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of this Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company's employment policies;

(m) to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

(n) to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in this Plan and any instrument or agreement
relating to, or Award granted under, this Plan; and

(o) to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of this Plan.

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that Shareholder approval shall be required before
the repricing is effective if such Shareholder approval is necessary to satisfy
any Applicable Laws.

4.2 Committee Decisions Final. All decisions made by the Committee pursuant to
the provisions of this Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

4.3 Delegation. The Committee may delegate administration of the Plan to a
committee or committees of one or more Directors, and the term "Committee" shall
apply to any Person(s) to whom such authority has been delegated. The Board
shall have the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Committee shall thereafter be to the committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.
The members of the Committee shall be appointed by and serve at the pleasure of
the Board. From time to time, the Board may increase or decrease the size of the
Committee, add additional members to, remove members (with or without cause)
from, appoint new members, and fill vacancies, however caused, in the Committee.
The Committee shall act pursuant to a vote of the majority of its members or, in
the case of a Committee comprised of only two members, the unanimous consent of
its members, whether present or not, or by the written consent of the majority
of its members, and minutes shall be kept of all of its meetings and copies
thereof shall be provided to the Board. Subject to the limitations prescribed by
this Plan and the Board, the Committee may establish and follow such rules and
regulations for the conduct of its business as it may determine to be advisable.

4.4 Committee Composition. If the Board establishes a committee to administer
the Plan, except as otherwise determined by the Board, the Committee shall
consist solely of two or more Non-Employee Directors who are also Outside
Directors. The Board shall have discretion to determine whether or not it
intends to comply with the exemption requirements of Rule 16b-3 and/or Section
162(m) of the Code. However, if the Board intends to satisfy such exemption
requirements, with respect to Awards to any Covered Employee and with respect to
any insider subject to Section 16 of the Exchange Act, the Committee shall be a
compensation committee of the Board that at all times consists solely of two or
more Non-Employee Directors who are also Outside Directors. Within the scope of
such authority, the Board or the Committee may: (a) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Awards to eligible Persons who are either: (i) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award, or (ii) not Persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code; or (b) delegate to a
committee of one or more members of the Board who are not Non-Employee Directors
the authority to grant Awards to eligible Persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors who are also Outside
Directors.

--------------------------------------------------------------------------------

- 13 -

4.5 Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Committee shall be indemnified by the Company against the
reasonable expenses, including attorney's fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Committee may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Award granted under the Plan, and
against all amounts paid by the Committee in settlement thereof (provided,
however, that the settlement has been approved by the Company, which approval
shall not be unreasonably withheld) or paid by the Committee in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that the
Committee did not act in good faith and in a manner which such Person reasonably
believed to be in the best interests of the Company, or in the case of a
criminal proceeding, had no reason to believe that the conduct complained of was
unlawful; provided, however, that within 60 days after institution of any such
action, suit or proceeding, the Committee shall, in writing, offer the Company
the opportunity at its own expense to handle and defend such action, suit or
proceeding.

5. Shares Subject to this Plan

5.1 Number of Shares Authorized. Subject to adjustment in accordance with
Section 12, a total of 9,000,000 Shares shall be available for the grant of
Options and 1,650,000 Shares shall be available for the grant of Non-Option
Awards. For so long as any Awards are outstanding, the Company shall keep
available at all times such number of Shares as would be issuable on the due
exercise of all of such Awards.

5.2 Limitations on Shares Available for Issuance. While the Common Stock is
listed on the TSXV:

(a) the aggregate number of Shares subject to Options granted, within a 12 month
period, to a Participant who is a Consultant (as defined by the policies of the
TSXV) is limited to an amount equal to 2% of the issued and outstanding Shares
(on a non-diluted basis), calculated on the date an Option is granted to the
Participant; and

--------------------------------------------------------------------------------

- 14 -

(b) the aggregate number of Shares subject to Options granted, within a 12 month
period, to all Participants (as a group) who are employed to perform Investor
Relations Activities (as defined by the policies of the TSXV) is limited to an
amount equal to 2% of the issued and outstanding Shares (on a non-diluted
basis), calculated on the date an Option is granted to any Participant, provided
that such Options must vest in stages over a 12 month period with no more than
1/4 of the Options vesting in any 3 month period.

5.3 Nature of Shares. Shares available for distribution under this Plan may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or shares reacquired by the Company in any manner.

5.4 Effect of Cancellation or Forfeiture of Award. Any Shares underlying an
Award that is canceled, forfeited or expires prior to exercise or realization,
either in full or in part, shall become available for issuance under this Plan.

6. Option Eligibility

6.1 Eligibility for Incentive Stock Options. Incentive Stock Options may be
granted only to Employees.

6.2 Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the Option Exercise Price is at least 110% of the
Fair Market Value at the Grant Date and the Incentive Stock Option is not
exercisable after the expiration of five years from the Grant Date.

7. Option Provisions

7.1 Each Option shall be evidenced by an Award Agreement, and shall be subject
to the conditions set forth in this Section 7 and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. All Options shall be separately designated Incentive Stock Options or
Non-Qualified Stock Options at the time of grant, and, if certificates are
issued, separate certificates will be issued for Shares purchased on exercise of
each type of Option. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other Person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time, or if an Option is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. The terms of separate Options need not
be identical, but each Award Agreement shall include (through incorporation by
reference of provisions of this Plan in the Award Agreement or otherwise) the
substance of each of the following provisions:

(a) Term. Subject to the provisions of Section 6.2 regarding Ten Percent
Shareholders: (i) no Option shall be exercisable after the expiration of 10
years from the Grant Date, and (ii) the term of an Option shall be determined by
the Committee at the time of grant.

--------------------------------------------------------------------------------

- 15 -

(b) Exercise Price of an Option. Subject to the provisions of Section 6.2
regarding Ten Percent Shareholders, the Option Exercise Price of each Incentive
Stock Option shall be not less than 100% of the greater of (i) the Fair Market
Value of the Shares underlying the Option on the Grant Date and (ii) the Fair
Market Value of the Shares underlying the Option on the trading date immediately
preceding the Grant Date. Notwithstanding the foregoing, an Incentive Stock
Option may be granted with an Option Exercise Price lower than that set forth in
the preceding sentence if such Incentive Stock Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code. While the Common Stock is listed on
the TSXV, the Option Exercise Price shall be determined by the Committee and the
Option Exercise Price shall not be less than the price permitted by the TSXV or
other regulatory body having jurisdiction and a minimum Option Exercise Price
shall not be established unless the Options are allocated to particular persons
and the Company shall not grant Options unless and until the Options have been
allocated to a particular person or persons.

(c) Consideration. The Option Exercise Price shall be paid, to the extent
permitted by applicable statutes and regulations, either: (a) in cash, certified
check or by wire transfer at the time the Option is exercised; or (b) in the
discretion of the Committee, upon such terms as the Committee shall approve: (i)
by delivery to the Company of a certificate representing Shares, duly endorsed
for transfer to the Company, having a Fair Market Value on the date of delivery
equal to the Option Exercise Price (or portion thereof) due for the number of
Shares being acquired, or by means of attestation whereby the Participant
identifies for delivery specific Shares that have an aggregate Fair Market Value
on the date of attestation equal to the Option Exercise Price (or portion
thereof) and receives a number of Shares equal to the difference between the
number of Shares thereby purchased and the number of identified attestation
Shares (a "Stock for Stock Exchange"), (ii) pursuant to a "cashless" exercise
program established with a broker, (iii) by reduction in the number of Shares
otherwise deliverable upon exercise of such Option with a Fair Market Value
equal to the aggregate Option Exercise Price at the time of exercise, (iv) by
any combination of the foregoing methods, or (v) in any other form of legal
consideration that may be acceptable to the Committee. Unless otherwise
specifically provided in the Award Agreement, the exercise price of Shares
acquired on exercise of an Option that is paid by delivery (or attestation) to
the Company of other Shares acquired, directly or indirectly from the Company,
shall be paid only by Shares that have been held for more than six months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes). Notwithstanding the foregoing, during any period
during which the Shares are publicly traded, an exercise by a Director or
Officer that involves, or may involve, a direct or indirect extension of credit,
or arrangement of an extension of credit, by the Company, directly or
indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act of 2002,
shall be prohibited with respect to any Award. While the Common Stock is listed
on the TSXV, the Option Exercise Price must be paid in cash.

--------------------------------------------------------------------------------

- 16 -

(d) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of an Optionholder
only by such Optionholder. Notwithstanding the foregoing, an Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate another Person who, in the event of the death of such
Optionholder, shall thereafter be entitled to exercise such Optionholder's
Incentive Stock Option.

(e) Transferability of a Non-Qualified Stock Option. A Non-Qualified Stock
Option may, in the sole discretion of the Committee, be transferable to a
Permitted Transferee, upon written approval by the Committee to the extent
provided in the Award Agreement. While the Common Stock is listed on the TSXV or
if a Non-Qualified Stock Option does not provide for transferability, then such
Non-Qualified Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
an Optionholder only by such Optionholder. Notwithstanding the foregoing, an
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate another Person who, in the event of the
death of such Optionholder, shall thereafter be entitled to exercise such
Optionholder's Non-Qualified Stock Option.

(f) Vesting of Options. Each Option may, but need not, vest and become
exercisable in periodic installments that may, but need not, be equal, and may
be subject to such other terms and conditions on the time or times when it may
be exercised (which may be based on performance or other criteria) as the
Committee may deem appropriate. The vesting provisions of individual Options may
vary. No Option may be exercised for a fraction of a Share. The Committee may,
but shall not be required to, provide for an acceleration of vesting and
exercisability in the terms of any Award Agreement upon the occurrence of a
specified event.

(g) Termination of Continuous Service. Unless otherwise provided in an Award
Agreement, or in an employment agreement the terms of which have been approved
by the Board, in the event an Optionholder's Continuous Service terminates
(other than upon the Optionholder's death or Disability), such Optionholder may
exercise its Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of: (a) the date that is three months following
the termination of such Optionholder's Continuous Service; or (b) the expiration
of the term of the Option as set forth in the Award Agreement; provided that, if
the termination of the Optionholder's Continuous Service is by the Company for
Cause, all outstanding Options (whether or not vested) held by such Optionholder
shall immediately terminate and cease to be exercisable. If, after termination,
an Optionholder does not exercise its Option within the time specified in the
Award Agreement, such Optionholder's Option shall terminate. While the Common
Stock is listed on the TSXV, Options granted to Participants engaged in Investor
Relations Activities (as defined by the policies of the TSXV) on behalf of the
Company expire 30 days after such Participants cease to perform such Investor
Relations Activities for the Company. While the Common Stock is listed on the
TSXV, any Option granted to any Optionholder who is a Director, Employee,
Consultant or Management Company Employee must expire within 12 months following
the date of the termination of such Optionholder's Continuous Service.

--------------------------------------------------------------------------------

- 17 -

(h) Extension of Termination Date. An Award Agreement may provide that if the
exercise of an Option following the termination of an Optionholder's Continuous
Service for any reason would be prohibited at any time because the issuance of
Shares in connection therewith would violate the registration requirements under
the Securities Act or any other state or federal securities laws, or the rules
of any securities exchange or interdealer quotation system, then such Option
shall terminate on the earlier of: (a) the expiration of the term of the Option
in accordance with Section 7.1(a); or (b) the expiration of a period after
termination of the Optionholder's Continuous Service that is three months after
the end of the period during which the exercise of such Optionholder's Option
would be in violation of such registration or other securities law requirements.

(i) Disability of Optionholder. Unless otherwise provided in an Award Agreement,
in the event that an Optionholder's Continuous Service terminates as a result of
such Optionholder's Disability, such Optionholder may exercise its Option (to
the extent that such Optionholder was entitled to exercise such Option as of the
date of termination), but only within such period of time ending on the earlier
of: (a) the date 12 months following such termination; or (b) the expiration of
the term of the Option as set forth in the Award Agreement. If, after
termination, an Optionholder does not exercise its Option within the time
specified herein or in the Award Agreement, such Optionholder's Option shall
terminate.

(j) Death of Optionholder. Unless otherwise provided in an Award Agreement, in
the event that an Optionholder's Continuous Service terminates as a result of
such Optionholder's death, then such Optionholder's Option may be exercised (to
the extent the Optionholder was entitled to exercise such Option as of the date
of death) by the Optionholder's estate, by a Person who acquired the right to
exercise the Option by bequest or inheritance or by a Person designated to
exercise the Option upon the Optionholder's death, but only within the period
ending on the earlier of: (a) the date that is 12 months following the date of
death; or (b) the expiration of the term of such Option as set forth in the
Award Agreement. If, after an Optionholder's death, such Optionholder's Option
is not exercised within the time specified herein or in the Award Agreement,
such Option shall terminate.

(k) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Shares underlying any
Incentive Stock Options that are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall not be void but
rather be treated as Non-Qualified Stock Options.

--------------------------------------------------------------------------------

- 18 -

8. Provisions of Non-Option Awards

8.1 Stock Appreciation Rights.

(a) General.  Each Stock Appreciation Right shall be evidenced by an Award
Agreement, and shall be subject to the conditions set forth in this Section 8.1
and to such other conditions not inconsistent with this Plan as may be
determined by the Committee in its sole discretion and reflected in the
applicable Award Agreement. A Stock Appreciation Right may be granted alone (a
"Free Standing Right") or in tandem with an Option (a "Related Right").

(b) Grant Requirements.  Any Related Right that relates to a Non-Qualified Stock
Option may be granted at the same time such Non-Qualified Stock Option is
granted or at any time thereafter, but before the exercise or expiration of the
Non-Qualified Stock Option. Any Related Right that relates to an Incentive Stock
Option must be granted at the same time the Incentive Stock Option is granted.

(c) Term of Stock Appreciation Rights.  The term of a Stock Appreciation Right
shall be determined by the Committee and set out in the Award Agreement;
provided, however, that no Stock Appreciation Right shall be exercisable later
than the tenth anniversary of the Grant Date.

(d) Vesting of Stock Appreciation Rights.  Each Stock Appreciation Right may,
but need not, vest and become exercisable in periodic installments that may, but
need not, be equal, and may be subject to such other terms and conditions on the
time or times when it may be exercised as the Committee may deem appropriate.
The vesting provisions of individual Stock Appreciation Rights may vary. No
Stock Appreciation Right may be exercised for a fraction of a Share. The
Committee may, but shall not be required to, provide for an acceleration of
vesting and exercisability of a Stock Appreciation Right in the terms of an
applicable Award Agreement upon the occurrence of a specified event.

(e) Exercise and Payment.  Upon exercise of a Stock Appreciation Right, the
holder shall be entitled to receive from the Company an amount equal to: (i) the
number of Shares subject to the Stock Appreciation Right that is being exercised
multiplied by (ii) the excess of (A) the Fair Market Value of a Share on the
date such Stock Appreciation Right is exercised, over (B) the exercise price
specified in the Stock Appreciation Right. Payment with respect to the exercise
of a Stock Appreciation Right shall be made on the date of exercise. Payment
shall be made in the form of Shares (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), cash or a combination thereof, as determined
by the Committee.

--------------------------------------------------------------------------------

- 19 -

(f) Exercise Price.  The exercise price of a Free Standing Right shall be
determined by the Committee, but shall be not less than 100% of the greater of
(i) the Fair Market Value of the Shares underlying the Free Standing Right on
the Grant Date and (ii) the Fair Market Value of the Shares underlying the Free
Standing Right on the trading date immediately preceding the Grant Date. A
Related Right granted simultaneously with, or subsequent to, the grant of an
Option and in conjunction therewith or in the alternative thereto, shall have
the same exercise price as the related Option, shall be transferable only upon
the same terms and conditions as the related Option, and shall be exercisable
only to the same extent as the related Option; provided, however, that a Stock
Appreciation Right, by its terms, shall be exercisable only when the Fair Market
Value per Share subject to the Stock Appreciation Right and related Option
exceeds the exercise price per Share thereof and no Stock Appreciation Rights
may be granted in tandem with an Option unless the Committee determines that the
requirements of Section 8.1(b) are satisfied.

(g) Reduction in Underlying Option Shares.  Upon any exercise of a Related
Right, the number of Shares for which any related Option shall be exercisable
shall be reduced by the number of Shares for which the Stock Appreciation Right
has been exercised. The number of Shares for which a Related Right shall be
exercisable shall be reduced upon any exercise of any related Option by the
number of Shares for which such Option has been exercised.

8.2 Restricted Awards.

(a) General.  A Restricted Award is an Award of actual Shares ("Restricted
Stock") or hypothetical Share units ("Restricted Stock Units") having a value
equal to the Fair Market Value of an identical number of Shares, which may, but
need not, provide that such Restricted Award may not be sold, assigned,
transferred or otherwise disposed of, pledged or hypothecated as collateral for
a loan or as security for the performance of any obligation or for any other
purpose for such period (the "Restricted Period") as the Committee shall
determine. Each Restricted Award granted under this Plan shall be evidenced by
an Award Agreement, and shall be subject to the conditions set forth in this
Section 8.2 and to such other conditions not inconsistent with the Plan as may
be determined by the Committee in its sole discretion and reflected in the
applicable Award Agreement.

(b) Restricted Stock and Restricted Stock Units.

(i) Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company: (A) an escrow
agreement satisfactory to the Committee, if applicable; and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
Shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant's account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in Shares having
a Fair Market Value equal to the amount of such dividends, if applicable, upon
the release of restrictions on such Share and, if such Share is forfeited, the
Participant shall have no right to such dividends.

--------------------------------------------------------------------------------

- 20 -

(ii) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No Shares shall be issued at the time a
Restricted Stock Unit is granted, and the Company will not be required to set
aside funds for the payment of any such Award. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder. The
Committee may also grant Restricted Stock Units with a deferral feature, whereby
settlement is deferred beyond the vesting date until the occurrence of a future
payment date or event set forth in an Award Agreement ("Deferred Stock Units").
At the discretion of the Committee, each Restricted Stock Unit or Deferred Stock
Unit (representing one Share) may be credited with an amount equal to the cash
and stock dividends paid by the Company in respect of one Share ("Dividend
Equivalents"). Dividend Equivalents shall be withheld by the Company and
credited to the Participant's account, and interest may be credited on the
amount of cash Dividend Equivalents credited to the Participant's account at a
rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Participant's account and attributable to any
particular Restricted Stock Unit or Deferred Stock Unit (and earnings thereon,
if applicable) shall be distributed in cash or, at the discretion of the
Committee, in Shares having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Participant upon
settlement of such Restricted Stock Unit or Deferred Stock Unit and, if such
Restricted Stock Unit or Deferred Stock Unit is forfeited, the Participant shall
have no right to such Dividend Equivalents.

--------------------------------------------------------------------------------

- 21 -

(c) Restrictions

(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the Share certificate; (B) the Shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the Shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such Shares are forfeited, the Share
certificates shall be returned to the Company, and all rights of the Participant
to such Shares and as a Shareholder shall terminate without further obligation
on the part of the Company.

(ii) Restricted Stock Units  and Deferred Stock Units awarded to any Participant
shall be subject to: (A) forfeiture until the expiration of the Restricted
Period, and satisfaction of any applicable Performance Goals during such period,
to the extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units or Deferred Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units or Deferred Stock Units shall
terminate without further obligation on the part of the Company; and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock, Restricted Stock Units and Deferred Stock
Units whenever it may determine that, by reason of changes in Applicable Laws or
other changes in circumstances arising after the date the Restricted Stock or
Restricted Stock Units or Deferred Stock Units are granted, such action is
appropriate.

(d) Restricted Period.  With respect to Restricted Awards, the Restricted Period
shall commence on the Grant Date and end at the time or times set forth on a
schedule established by the Committee in the applicable Award Agreement.

(e) Delivery of Restricted Stock and Settlement of Restricted Stock Units. No
Restricted Award may be granted or settled for a fraction of a Share. The
Committee may, but shall not be required to, provide for an acceleration of
vesting in the terms of any Award Agreement upon the occurrence of a specified
event. Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in Section 8.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share) and any cash dividends or stock dividends credited to the
Participant's account with respect to such Restricted Stock and the interest
thereon, if any. Upon the expiration of the Restricted Period with respect to
any outstanding Restricted Stock Units, or at the expiration of the deferral
period with respect to any outstanding Deferred Stock Units, the Company shall
deliver to the Participant, or its beneficiary, without charge, one Share for
each such outstanding vested Restricted Stock Unit or Deferred Stock Unit
("Vested Unit") and cash equal to any Dividend Equivalents credited with respect
to each such Vested Unit in accordance with Section 8.2(b)(ii) hereof and the
interest thereon or, at the discretion of the Committee, in Shares having a Fair
Market Value equal to such Dividend Equivalents and the interest thereon, if
any; provided, however, that, if explicitly provided in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Shares in lieu of delivering only Shares for Vested Units. If a
cash payment is made in lieu of delivering Shares, the amount of such payment
shall be equal to the Fair Market Value of the Shares as of the date on which
the Restricted Period lapsed in the case of Restricted Stock Units, or the
delivery date in the case of Deferred Stock Units, with respect to each Vested
Unit.

--------------------------------------------------------------------------------

- 22 -

(f) Share Restrictions.  Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend in such form as the Company deems
appropriate.

8.3 Performance Compensation Awards.

(a) General.  The Committee shall have the authority, at the time of grant of
any Award (other than Options and Stock Appreciation Rights), to designate such
Award as a Performance Compensation Award in order to qualify such Award as
"performance-based compensation" under Section 162(m) of the Code. In addition,
the Committee shall have the authority to make an Award of a cash bonus to any
Participant and designate such Award as a Performance Compensation Award in
order to qualify such Award as "performance-based compensation" under Section
162(m) of the Code.

(b) Eligibility.  The Committee will, in its sole discretion, designate within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), which Participants
will be eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 8.3. Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one Person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other Person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

--------------------------------------------------------------------------------

- 23 -

(c) Discretion of Committee with Respect to Performance Compensation Awards. 
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the Company
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 8.3(c) and record the same in writing.

(d) Payment of Performance Compensation Awards

(i) Condition to Receipt of Payment.  Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

(ii) Limitation.  A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant's Performance Compensation Award has been earned for the Performance
Period.

(iii) Certification.  Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing the amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant's Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 8.3(d)(iv) hereof, if and when it
deems appropriate.

(iv) Use of Discretion.  In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to: (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained or (B) increase a Performance Compensation Award above the maximum
amount payable under Section 8.3(d)(i) of the Plan.

--------------------------------------------------------------------------------

- 24 -

(v) Timing of Award Payments.  Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
8.3.

8.4 Other Equity-Based Awards. The Committee may grant Other Equity-Based
Awards, either alone or in tandem with other Awards, in such amounts and subject
to such conditions as the Committee shall determine in its sole discretion. Each
Other Equity-Based Award shall be evidenced by an Award Agreement and shall be
subject to such conditions, not inconsistent with the Plan, as may be reflected
in the applicable Award Agreement.

9. Compliance

9.1 Compliance with Applicable Laws. Each Award Agreement shall provide that no
Shares shall be purchased or sold thereunder unless and until: (a) any then
applicable requirements of Applicable Laws have been fully complied with to the
satisfaction of the Company and its counsel; and (b) if required to do so by the
Company, the Participant has executed and delivered to the Company a letter of
investment intent in such form and containing such provisions as the Committee
may require. The Company shall use reasonable efforts to seek to obtain from
each regulatory commission or agency having jurisdiction over this Plan such
authority as may be required to grant Awards and to issue and sell Shares upon
exercise of the Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Award or
any Shares issued or issuable pursuant to any such Award. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of Shares under this Plan, the Company shall be
relieved from any liability for failure to issue and sell Shares upon exercise
of such Awards unless and until such authority is obtained.

10. Use of Proceeds

10.1 Proceeds from the sale of Shares issued pursuant to Awards, or upon
exercise thereof, shall constitute general funds of the Company.

11. Miscellaneous

11.1 Acceleration of Exercisability and Vesting. Subject to the rules and
policies of the TSXV while the Common Stock is listed on the TSXV, the Committee
shall have the power to accelerate the time at which an Award may first be
exercised or the time during which an Award or any part thereof will vest in
accordance with this Plan, notwithstanding the provisions in the Award stating
the time at which it may first be exercised or the time during which it will
vest.

--------------------------------------------------------------------------------

- 25 -

11.2 Shareholder Rights. Except as provided in this Plan or an Award Agreement,
no Participant shall be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any Shares subject to such Award unless and until
such Participant has satisfied all requirements for exercise of the Award
pursuant to its terms and no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
of other rights for which the record date is prior to the date such Share
certificate is issued, except as provided in Section 12 hereof.

11.3 No Employment or Other Service Rights. Nothing in this Plan or any
instrument executed or Award granted pursuant hereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate: (a) the employment of an Employee
with or without notice and with or without Cause; or (b) the service of a
Director pursuant to the by-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

11.4 Transfer; Approved Leave of Absence. For purposes of this Plan, no
termination of employment by an Employee shall be deemed to result from either:
(a) a transfer of the employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee's right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

11.5 Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Shares under an Award by any of the following means
(in addition to the Company's right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: (a) tendering
a cash payment; (b) authorizing the Company to withhold Shares from the Shares
otherwise issuable to the Participant as a result of the exercise of, or
acquisition of Shares under, the Award, provided, however, that no Shares are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (c) delivering to the Company previously owned and
unencumbered Shares.

12. Adjustments Upon Changes in Stock

In the event of changes in the outstanding Shares or in the capital structure of
the Company by reason of any stock or extraordinary cash dividend, stock split,
reverse stock split, an extraordinary corporate transaction such as any
recapitalization, reorganization, merger, consolidation, combination, exchange,
or other relevant change in capitalization occurring after the Grant Date of any
Award, Awards granted under this Plan and any Award Agreements, the exercise
price of Options and Stock Appreciation Rights, and the maximum number of Shares
underlying all Awards stated in Section 5, will be equitably adjusted or
substituted, as to the number, price or kind of a Share or other consideration
subject to such Awards to the extent necessary to preserve the economic intent
of such Award. In the case of adjustments made pursuant to this Section 12,
unless the Committee specifically determines that such adjustment is in the best
interests of the Company or any Affiliate, the Committee shall, in the case of
Incentive Stock Options, ensure that any adjustments under this Section 12 will
not constitute a modification, extension or renewal of the Incentive Stock
Options within the meaning of Section 424(h)(3) of the Code, and in the case of
Non-qualified Stock Options, ensure that any adjustments under this Section 12
will not constitute a modification of such Non-qualified Stock Options within
the meaning of Section 409A of the Code. Any adjustments made under this Section
12 shall be made in a manner which does not adversely affect the exemption
provided pursuant to Rule 16b-3 under the Exchange Act. Further, with respect to
Awards intended to qualify as "performance-based compensation" under Section
162(m) of the Code, any adjustments or substitutions will not cause the Company
to be denied a tax deduction on account of Section 162(m) of the Code. The
Company shall give each Participant notice of an adjustment hereunder and, upon
notice, such adjustment shall be conclusive and binding for all purposes.

--------------------------------------------------------------------------------

- 26 -

13. Effect of Change in Control

13.1 Unless otherwise provided in an Award Agreement, notwithstanding any
provision of this Plan to the contrary, but subject to the rules and policies of
the TSXV while the Common Stock is listed on the TSXV:

(a) in the event of a Change in Control, all Options and Stock Appreciation
Rights shall become immediately exercisable with respect to 100% of the Shares
subject to such Options or Stock Appreciation Rights, and/or the Restricted
Period shall expire immediately with respect to 100% of the Shares of Restricted
Stock or Restricted Stock Unit; and

(b) with respect to Performance Compensation Awards, in the event of a Change in
Control, all Performance Goals or other vesting criteria will be deemed achieved
at 100% of target levels and all other terms and conditions will be deemed met.

To the extent practicable, any actions taken by the Committee under subsections
(a) and (b) shall occur in a manner and at a time which allows affected
Participants the ability to participate in the Change in Control with respect to
the Shares underlying their Awards.

13.2 In addition, in the event of a Change in Control, the Committee may, in its
discretion and upon at least 10 days' advance notice to the affected Persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
Share received or to be received by other Shareholders in connection therewith.
In the case of any Option or Stock Appreciation Right with an exercise price (or
SAR Exercise Price in the case of a Stock Appreciation Right) that equals or
exceeds the price paid for a Share in connection with the Change in Control, the
Committee may cancel the Option or Stock Appreciation Right without the payment
of consideration therefor.

--------------------------------------------------------------------------------

- 27 -

13.3 The obligations of the Company under this Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.

14. Amendment of Plan and Awards

14.1 Amendment of Plan. The Board at any time, and from time to time, may amend
or terminate this Plan. However, except as provided in Section 12 relating to
adjustments upon changes in Shares and Section 14.4, no amendment shall be
effective unless approved by the Shareholders (to the extent Shareholder
approval is necessary to satisfy any Applicable Laws). At the time of such
amendment, the Board shall determine, upon advice from counsel, whether such
amendment will be contingent on Shareholder approval. Notwithstanding the
foregoing and any other section of this Plan, the Board at any time, and from
time to time, may amend this Plan as required by any stock exchange or quotation
system on which the Common Stock is then listed or quoted.

14.2 Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to this Plan for Shareholder approval, including, amendments to
this Plan intended to satisfy the requirements of Section 162(m) of the Code and
the regulations thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers.

14.3 Disinterested Shareholder Approval

(a) In this section the following terms have the following meanings:

(i) "Disinterested Shareholder Approval" shall have the meaning as described in
the TSXV Policies;

(ii) "Insider" means an insider as defined in the TSXV Policies; or as defined
in securities legislation applicable to the Company; and

(iii) "TSXV Policies" means the rules and policies of the TSXV, as amended from
time to time.

(b) If the Shares are listed on the TSXV, unless Disinterested Shareholder
Approval is obtained, under no circumstances will this Plan, together with all
of the Company's other previously established and outstanding stock option or
equity incentive plans or grants, result in:

(i) the aggregate number of Shares reserved for issuance under Awards granted to
Insiders (as a group) at any point in time exceeding 10% of the issued and
outstanding Shares (on a non-diluted basis);

(ii) the grant to Insiders (as a group), within a 12 month period, of Options
where an aggregate number of Shares subject to such Options exceeds 10% of the
issued and outstanding Shares (on a non-diluted basis), calculated on the date
an Award is granted to any Insider;

--------------------------------------------------------------------------------

- 28 -

(iii) the grant to Insiders (as a group), within a 12 month period, of
Non-Option Awards where an aggregate number of Shares subject to such Non-Option
Awards exceeds 2% of the issued and outstanding Shares (on a non-diluted basis),
calculated on the date a Non-Option Award is granted to any Insider;

(iv) the aggregate number of Shares subject to Awards granted to any one
Participant within a 12 month period exceeding 5% of the issued and outstanding
Shares (on a non-diluted basis), calculated on the date an Award is granted to
the Participant;

(v) the aggregate number of Shares subject to Non-Option Awards granted to any
one Participant within a 12 month period exceeding 1% of the issued and
outstanding Shares (on a non-diluted basis), calculated on the date a Non-Option
Award is granted to the Participant;

(vi) the aggregate number of Shares subject to Awards granted to any one
Participant who is a Consultant (as defined by the policies of the TSXV)  within
a 12 month period exceeding 2% of the issued and outstanding Shares (on a
non-diluted basis), calculated on the date an Award is granted to the
Participant; or

(vii) the aggregate number of Shares subject to Awards granted to all
Participants (as a group) who are employed to perform Investor Relations
Activities (as defined by the Policies of the TSXV) within a 12 month period
exceeding 2% of the issued and outstanding Shares (on a non-diluted basis),
calculated on the date an Award is granted to the Participant.

(c) If the Shares are listed on the TSXV, the Company must obtain Disinterested
Shareholder Approval for any amendment to Options held by Insiders that would
have the effect of decreasing the exercise price of the Options.

14.4 Contemplated Amendments. It is expressly contemplated that the Board may
amend this Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

14.5 No Impairment of Rights. Rights under any Award granted before amendment of
this Plan shall not be impaired by any amendment of this Plan unless: (a) the
Company requests the consent of the Participant; and (b) the Participant
consents in writing.

--------------------------------------------------------------------------------

- 29 -

14.6 Amendment of Awards. The Committee at any time, and from time to time, may
amend the terms of any one or more Awards; provided, however, that the Committee
may not affect any amendment which would otherwise constitute an impairment of
the rights under any Award unless: (a) the Company requests the consent of the
Participant; and (b) the Participant consents in writing.

15. General Provisions

15.1 Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant's rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant's Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or any Affiliate.

15.2 Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any Applicable Laws will be subject to such
deductions and clawback as may be required to be made pursuant to such
Applicable Laws (or any policy adopted by the Company pursuant to any such
Applicable Laws).

15.3 Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to Shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

15.4 Sub-plans. The Committee may from time to time establish sub-plans under
the Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of this Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

15.5 Deferral of Awards. The Committee may establish one or more programs under
this Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of Shares or other consideration under an Award. The
Committee may establish the election procedures, the timing of such elections,
the mechanisms for payments of, and accrual of interest or other earnings, if
any, on amounts, shares or other consideration so deferred, and such other
terms, conditions, rules and procedures that the Committee deems advisable for
the administration of any such deferral program.

15.6 Unfunded Plan. This Plan shall be unfunded. Neither the Company, the Board
nor the Committee shall be required to establish any special or separate fund or
to segregate any assets to assure the performance of its obligations under this
Plan.

--------------------------------------------------------------------------------

- 30 -

15.7 Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Shares or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory or regulatory obligations the Company may
otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.

15.8 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan. The Committee shall determine whether cash, additional
Awards or other securities or property shall be issued or paid in lieu of
fractional Shares or whether any fractional Shares should be rounded, forfeited
or otherwise eliminated.

15.9 Other Provisions. The Award Agreements authorized under this Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Committee may deem advisable.

15.10 Section 409A. This Plan is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in this Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in this Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six month period immediately following
the Participant's termination of Continuous Service shall instead be paid on the
first payroll date after the six month anniversary of the Participant's
separation from service (or the Participant's death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code, and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

15.11 Disqualifying Dispositions. Any Participant who shall make a "disposition"
(as defined in Section 424 of the Code) of all or any portion of the Shares
acquired upon exercise of an Incentive Stock Option within two years from the
Grant Date of such Incentive Stock Option or within one year after the issuance
of the Shares acquired upon exercise of such Incentive Stock Option (a
"Disqualifying Disposition") shall be required to immediately advise the Company
in writing as to the occurrence of the sale and the price realized upon the sale
of such Shares.

15.12 Section 16. It is the intent of the Company that this Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of this Plan would conflict with the intent expressed in this
Section 15.12, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

--------------------------------------------------------------------------------

- 31 -

15.13 Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without shareholder or grantee approval, amend this
Plan or the relevant Award Agreement retroactively or prospectively to the
extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company's
federal income tax deduction for compensation paid pursuant to any such Award.

15.14 Beneficiary Designation. Each Participant may from time to time name any
beneficiary or beneficiaries by whom any right under this Plan is to be
exercised in case of such Participant's death. Each designation will revoke all
prior designations by the same Participant, shall be in a form reasonably
prescribed by the Committee, and shall be effective only when filed by the
Participant in writing with the Company during the Participant's lifetime.

15.15 Expenses. The costs of administering this Plan shall be paid by the
Company.

15.16 Severability. If any of the provisions of this Plan or any Award Agreement
is held to be invalid, illegal or unenforceable, whether in whole or in part,
such provision shall be deemed modified to the extent, but only to the extent,
of such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

15.17 Plan Headings. The headings in this Plan are for purposes of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

15.18 Non-Uniform Treatment. The Committee's determinations under this Plan need
not be uniform and may be made by it selectively among persons who are eligible
to receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements.

16. Effective Date of Plan

16.1 This Plan shall become effective as of the Effective Date, but no Award
shall be exercised (or, in the case of a stock Award, shall be granted) unless
and until this Plan has been approved by the Shareholders, which approval shall
be within 12 months before or after the date this Plan is adopted by the Board.

17. Termination or Suspension of this Plan

17.1 This Plan shall terminate automatically on February 28, 2030. No Award
shall be granted pursuant to this Plan after such date, but Awards granted
before may extend beyond that date. The Board may suspend or terminate this Plan
at any earlier date pursuant to Section 14.1 hereof. No Awards may be granted
under this Plan while this Plan is suspended or after it is terminated. Unless
the Company determines to submit Section 8.3 of this Plan and the definition of
"Performance Goal" and "Performance Criteria" to the Shareholders at the first
Shareholder meeting that occurs in the fifth year following the year in which
this Plan was last approved by Shareholders (or any earlier meeting designated
by the Board), in accordance with the requirements of Section 162(m) of the
Code, and such Shareholder approval is obtained, then no further Performance
Compensation Awards shall be made to Covered Employees under Section 8.3 after
the date of such annual meeting, but this Plan may continue in effect for Awards
to Participants not in accordance with Section 162(m) of the Code.

--------------------------------------------------------------------------------

- 32 -

18. Choice of Law

18.1 The law of the State of Nevada shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state's conflict of law rules.

19. Shareholder Approval

19.1 No Awards may be exercised prior to the Company obtaining the Shareholder
approval of this Plan that is necessary to satisfy any Applicable Laws.

19.2 The Board may suspend or terminate this Plan, and any outstanding Awards
granted under this Plan may be cancelled, if the Company does not obtain the
Shareholder approval of this Plan that is necessary to satisfy any Applicable
Laws.

As adopted by the Board of Directors of The Alkaline Water Company Inc. on
February 28, 2020, as amended on April 28, 2020.




--------------------------------------------------------------------------------